Name: 2004/83/EC: Commission Decision of 6 January 2004 amending Decision 98/371/EC as regards the import of fresh meat from certain acceding States (Text with EEA relevance) (notified under document number C(2003) 5314)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  animal product;  cooperation policy;  trade
 Date Published: 2004-01-24

 Avis juridique important|32004D00832004/83/EC: Commission Decision of 6 January 2004 amending Decision 98/371/EC as regards the import of fresh meat from certain acceding States (Text with EEA relevance) (notified under document number C(2003) 5314) Official Journal L 017 , 24/01/2004 P. 0052 - 0056Commission Decisionof 6 January 2004amending Decision 98/371/EC as regards the import of fresh meat from certain acceding States(notified under document number C(2003) 5314)(Text with EEA relevance)(2004/83/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1), and in particular Articles 14, 15 and 16 thereof,Having regard to Council Directive 2002/99/EC laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption(2), and in particular Article 8(4) and Article 9(2)(b) thereof,Whereas:(1) Commission Decision 98/371/EC(3) governs animal health conditions and veterinary certification for imports of fresh meat from certain European countries.(2) The animal health situation allowing it, and in order to achieve clarity and consistency prior to accession, it is appropriate to authorise Cyprus and Malta to import into the Community fresh meat from all species referred to in this Decision.(3) In addition, the general animal health situation in Estonia and Latvia is satisfactory.(4) Member States should therefore authorise the importation of meat from bovines, ovines, caprines and solipeds from these countries into the Community and also pigmeat from Latvia.(5) It is also opportune to update the names including the regions and ISO codes for Bulgaria and Slovakia.(6) Decision 98/371/EC should be amended accordingly.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Annexes I and II to Decision 98/371/EC are replaced by the text in the Annexes to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 6 January 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28, as last amended by Regulation (EC) No 807/2003 (OJ L 122, 16.5.2003, p. 36).(2) OJ L 18, 23.1.2003, p. 11.(3) OJ L 170, 16.6.1998, p. 16, as last amended by Decision 2003/827/EC (OJ L 311, 27.11.2003, p. 36).ANNEX I"ANNEX IDESCRIPTION OF TERRITORIES OF CERTAIN EUROPEAN COUNTRIES ESTABLISHED FOR ANIMAL HEALTH CERTIFICATION PURPOSES>TABLE>"ANNEX II"ANNEX IIANIMAL HEALTH GUARANTEES TO BE REQUESTED ON CERTIFICATION OF FRESH MEAT>TABLE>N.B:Imports of fresh meat for human consumption are not allowed unless a programme of control of residues in the exporting third country has been approved by the Commission."